Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 03/10/2021, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10, 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patten et al. (US PGPub 2014/0137626) in view of Stack et al. (US Pat 7,194,368).

providing a flowmeter having a meter electronics comprising a storage system (¶18 teaches “meter electronics”); 
flowing a non-calibration process fluid through the flowmeter (¶19 teaches “replacing the old time difference if the new time difference is not within predetermined bounds” which suggests that the “new time difference” is not the calibrated time difference); 
wherein the meter electronics are configured to perform the steps of: 
detecting a model of the flowmeter (¶71 teaches “model-specific” which suggests that the meter electronics will retrieve the correct data for the specific model that may need calibrating); 
retrieving a factory zero value from the storage system, wherein the factory zero value was determined during an initial factory calibration (¶74; it is inherent that values must be stored in a storage system or else the value cannot be retrieved for comparison);
retrieving a stored zero drift specification from the storage system based on the model of flowmeter detected (¶93 teaches “zero flow calibration .. can change or drive over the life of the ultrasonic flow meter”); 
measuring a zero value during field operation of the flowmeter (¶75 teaches “field-derived (i.e. operatinally-obtained)”); 
comparing the field operation zero value with the factory zero value (¶78 teaches “both the old time difference (i.e., a current operationally-derived zero-flow value) and the factory derived zero-flow value.”); 


Patten is silent specifically in:
calculating an error between the field operation zero value and the factory zero value;
determining whether the error between the field operation zero value and the factory zero value is within the zero drift specification; and 
calibrating the flowmeter if the error is outside the zero drift specification.
Stack teaches calculating an error between the field operation zero value and the factory zero value (Column 11, lines 25-63 teaches generally the use of pickoff sensors to help determine the phase difference.  Specifically, lines 40-50 appear to teach the means for which to obtain a field operation zero; further in Claim 8 explicitly teaches “compare a newly derived expression with said stored expression; determine whether said newly derived expression is consistent with said stored expression”; the skilled artisan would understand that “the field operation zero” and “factory zero value” may be the newly derived expression and stored expression respectively);
determining whether the error between the field operation zero value and the factory zero value is within the zero drift specification (Figure 5, litem 504; see columns 3 and 4 generally).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to combine both teachings.  Patten already teaches that zero values may vary over time (¶93) and must be evaluated against the factory setting (¶78). Stack teaches a specific known methodology to calculate the zero drift over time.  Both references teach the use 
Claim 12 is also rejected under the same prior art and rationale.  The scope is similar in that both claims similar mass flow meters.  Claim 12, however, does recite that such flow meters must be applied to gasses.  Patten teaches that the flow meters may detect the gas or bubbles in the moving fluid (¶¶61 and 90).  Patten claim 8 also teaches that comparison must be made of the “flow material pressure” which would suggest to the skilled artisan that the pressure which the gas or bubble exerts within the fluid must be considered and measured to determine fluid stability (¶¶58-63).

As to Claim 2 and 16, Patten teaches further comprising the step of prompting a user to enter at least one operating condition value into meter electronics (¶53).

As to Claim 3, Patten teaches wherein the at least one operating condition comprises a pressure (¶¶57 and 58).

As to Claim 4 and 19, Patten teaches wherein the step of calibrating the flowmeter if the error is outside the zero drift specification further comprises the step of prompting a user to calibrate the flowmeter (¶¶82 and 83 teaches that recalibration or calibration can be done to reset the zero point through zero check analysis; ¶93 teaches that the calibration value may be change or drift over time).


As to Claim 5, Patten teaches further comprising the step of prompting the user to zero the flowmeter (¶75 teaches “the user can make an informed decision whether to re-zero (or not re-zero) the flow meter”).

As to Claim 7, Patten teaches comprising the steps of: determining whether the factory zero value is being used by the meter electronics; wherein the step of comparing the field operation zero value with the factory zero value comprises comparing the field operation zero value to an updated zero value if the factory zero value is not being used by the meter electronics (¶¶80-83).

As to Claim 10, Patten teaches further comprising the step of measuring a flow rate of the non-calibration process fluid (¶90 “generates flow measurements”).

As to Claim 11, Patten teaches further comprising the step of measuring a temperature of the non-calibration process fluid (Claim 8).

As to Claim 13, a flowmeter (5) comprising: a sensor assembly (10) comprising at least one conduit (103A, 103B) vibratable by a driver (104); pickoff sensors (105, 105′) operable to detect vibrations of the at least one conduit (103A, 103B); and a meter electronics (20) comprising a processing system (203) and a storage system (204) configured to: retrieve at least 
	The claim 13 substantially mirrors the scope of claim 1 and 12.  Patten teaches pickoff sensors (¶11) and Figure 1 teaches all the necessary components to enable the valve system and to store the values.   Therefore, the same rejection and rationale would apply to this apparatus claim as it applies to the method claims 1 and 12.

As to Claim 14, Patten teaches wherein the meter electronics (20) is configured to prompt a user to calibrate the flowmeter if the error is greater than a predetermined value (Figure 2, item 204; ¶19).

As to Claim 15, Patten teaches wherein the meter electronics (20) is configured to calibrate the flowmeter (5) if the error is greater than a predetermined value (Figure 2, item 204; ¶19).

As to Claim 17, Patten teaches wherein flowmeter calibration comprises zeroing the flowmeter (¶75 teaches “the user can make an informed decision whether to re-zero (or not re-zero) the flow meter”).


s 6, 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patten et al. (US PGPub 2014/0137626) and  Stack et al. (US Pat 7,194,368), and further in view of Patten (WO 2016/064488 herein Patten ‘488).
As to Claim 6 and 18, Patten and Stack does not explicitly teach the step of prompting a user to calibrate the flowmeter comprises prompting the user to activate or deactivate a pressure compensation.
Pattent ‘488 teaches a user to calibrate the flowmeter comprises prompting the user to activate or deactivate a pressure compensation (p. 14 “the user may stop flow to the flowmeter 5 to provide the flowmeter a zero flow condition” which is a form of activation and deactivation of pressure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to combine both teachings.  Patten already teaches that zero values may vary over time (¶93) and must be evaluated against the factory setting (¶78). Stack teaches a specific known methodology to calculate the zero drift over time.  Both references teach the use of mass flow meters and their optimization.  Both Patten teaching find it necessary to account for pressure and user activity, so the skilled artisan would find it obvious that pressure compensation may also be a user activity.  One would be motivated to make this combination to optimize the mass flow meters to more accurately measure the gas or liquid flowing through the pipes or conduits.

As to Claim 8, Patten and Stack do not specifically teach further comprising the step of meter electronics retrieving a pressure effect specification from the storage system.

The rationale applied in claim 6 is also applied here in claim 8.

As to Claim 9, Patten and Stack are silent as to further comprising the step of measuring a density of the non-calibration process fluid.
Pattent ‘488 teaches as to further comprising the step of measuring a density of the non-calibration process fluid (p. 14; “determined whether the fluid is above or below the density cut off value”).
The rationale applied in claim 6 is also applied here in claim 8.

Response to Arguments
Applicant's arguments filed on 02/08/2021 have been fully considered but they are not persuasive.
As to Claim 1, Applicant argues “[t]o state that one would make this automatic is to use information from the present application, and apply it using hindsight bias.” (Remarks, p.6 )
Examiner directs Applicant to ¶52.  Patten teaches that zero check may be done “autonomously” after time certain period of time has elapsed, which appears to align with Applicant’s understanding of “automatic”.  Further, Examiner also asserts that such calibration 1  Examiner, therefore, did not engaged in “hindsight bias”.  
Applicant further asserts that “nothing indicates that the flowmeter model is determined by the meter electronics[.]” (Remarks, p.7).  Examiner directs Applicant to ¶75 teaches “tracking the data in this way” and Figure 3, item 320.  If the data is tracked, then it would be obvious to the skilled artisan to determine the type of model that is used.  Instant claim language merely requires “ detecting a model of the flowmeter.”  The skilled artisan would understand that different models would have different expected zero values which are needed for calibration; therefore, to set a new zero value the meter electronics must have at least the initial factory settings to perform Figure 2, step 204 for the first time (See generally ¶¶77-80).  Also, the limitation under BRI does not preclude the meter electronics from merely retrieve the flow meter information.  The reference teaches the stab terms are predetermined and may be “model-specific” and/or “size specific.” This would suggest to the skilled artisan that the predetermined value would be indicative of the model or size.  
Applicant continues and argues that “ this value is predetermined, which means that it is known prior to the implementation of the equation that is described in para [0071], thus actually teaching away from a meter electronics detection step.” (Remarks, p.7).  Examiner asserts that there is enough suggestion from the reference that the use of predetermined value indicates the type of model being used.  Again, as Examiner discussed previously, an initial value (predetermined) must be used to set a calibration.  The processor must know minimally the type 
Finally Applicant argues the teachings regarding the pick off sensors are irrelevant in calculating errors between the field operation zero value and the factory zero value.  Further stating that expression Examiner cites “relates to ‘a relationship between time delay At and input power,’ which is not the same as the ‘field operation zero’ or ‘factory derived zero.’ (Remarks, p. 8).  The types of expressions Examiner understands Stack claim 8 to be referring to would necessarily include the error between field operation zero and factory-derived zero-flow values discussed in Patten ¶¶75-78.  Stack claim 8 depending upon claim 6 further requires that “the time delay and input power are used to derive an expression representing a plurality of data points characterizing the generation of flow information by said flow measurement apparatus during said zero flow state.”  Applicant is correct that the expression is a relationship between time delay and input power, but that information can and is used to derive zero flow state which would also include “factory derived zero” or “field operation zero.”  Column 11 teaches the detection of spurious flow signals which are sources of error “whose magnitude represents the signal generated by pickoffs 105”.  Column 21 lines 1-30 also teaches the issues caused by spurious signals.  This teaching appears to be contrary to Applicant’s assertion that the pickoff sensors are irrelevant to determining flow errors.  
2

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). MPEP 2144.03 III. Automating A Manual Activity
        2 See MPEP 716.01(c) II. ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE